UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6331



RONALD G. BAILEY-EL,

                                            Plaintiff - Appellant,


          and


ALBERT CURTIS MILLS; ANTHONY GRANDISON; MARCUS
MANDEL ELLIS; CHARLES ROBIN WOODS; JAMES M.
LOMAX;   DWAYNE   DOUCETT;   ANTONIO   DONOTEA
HARRELL,

                                                       Plaintiffs,


          versus


THOMAS R. CORCORAN; FRANK SIZER, JR.; WILLIAM
SONDERVAN; FRANCHESCA BRIGHT; JAMES SMITH,
Security Chief,

                                           Defendants - Appellees,


          and

DONNA HANSEN, Lieutenant; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND; STUART SIMMS; GEORGE B.
BROSAN; DOUGLAS CLOMAN; JACK KAVANAGH; BRENDA
BERTRAM; CINDY KOMENDA,

                                                      Defendants.
Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-00-746-DKC)


Submitted:   September 22, 2004           Decided:   November 2, 2004


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald G. Bailey-El, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

            Ronald G. Bailey-El appeals the district court’s order

dismissing his claims relating to the denial of access to the

courts.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     See Bailey-El v. Corcoran, No. CA-00-746-DKC (D. Md.

Mar. 31, 2003; filed Feb. 3, 2004 & entered Feb. 4, 2004; Apr. 16,

2004).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -